EXHIBIT 13 Power of Attorney Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products J. Sidney Dinsdale, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Ameritas Variable Separate Account V – SEC File 811-04473 Overture Life SPVUL SEC File No. 333-142485 Univar SEC File No. 333-142484 Overture Applause! SEC File No. 333-142486 Overture Applause! II SEC File No. 333-142487 Overture Encore! SEC File No. 333-142488 Overture Bravo! SEC File No. 333-142489 Corporate Benefit VUL SEC File No. 333-142491 Overture Ovation! SEC File No. 333-142494 Overture Viva! SEC File No. 333-142490 Protector h VUL SEC File No. 333-142497 Excel Performance VUL SEC File No. 333-151913 Ameritas Variable Separate Account VA-2 – SEC File 811-05192 Overture Annuity SEC File No. 333-142500 Overture Annuity II SEC File No. 333-142501 Overture Annuity III SEC File No. 333-142502 Overture Annuity III-Plus SEC File No. 333-142499 Overture Acclaim! SEC File No. 333-142503 Overture Accent! SEC File No. 333-142504 Medley SEC File No. 333-142483 Overture Medley ® SEC File No. 333-182090 Ameritas Variable Separate Account VL – SEC File 811-21136 Allocator 2000 SEC File No. 333-142495 Regent 2000 SEC File No. 333-142496 Executive Select SEC File No. 333-142498 Ameritas Variable Separate Account VA – SEC File 811-21135 Allocator 2000 Annuity SEC File No. 333-142493 Designer Annuity SEC File No. 333-142492 Ameritas Life Insurance Corp. Separate Account LLVL – SEC File 811-08868 Ameritas Low-Load Variable Universal Life SEC File No. 033-86500 Ameritas Low-Load Survivorship Variable Universal Life SEC File No. 333-76359 Ameritas Advisor VUL ® SEC File No. 333-151912 Ameritas Life Insurance Corp. Separate Account LLVA –SEC File 811-07661 Ameritas No-Load Variable Annuity (4080) SEC File No. 333-05529 Ameritas NLVA (6150) SEC File No. 333-120972 Ameritas No-Load VA (6150) SEC File No. 333-182091 Ameritas Advisor Select No Load Variable Annuity ® SEC File No. 333-122109 This Power of Attorney is effective August 1, 2013 and remains in effect until revoked or revised. Signed: /s/ J. Sidney Dinsdale J. Sidney Dinsdale Director
